HOBBS, District Judge,
concurring:
I fully concur in the Court’s opinion, written by Judge Johnson, except that I am compelled to acknowledge that I did not make a determination as to whether Act No. 82-629 or Plaintiffs’ Plan B had the deficiencies ascribed to them by the Court’s opinion. I had insufficient time to study adequately either of these plans prior to this Court’s decision of June 21, 1982. (As Judge Johnson’s opinion points out, this Court’s June 21 decision imposing an interim plan, was compelled by the necessity of election deadlines.) The action of the Attorney General of the United States in refusing to preclear Act No. 82-629 and the subsequent action of the Legislature in enacting Act No. 83-154, which meets all constitutional requirements and which has been precleared by the Attorney General of the United States, makes it unnecessary for me to analyze the merits of either Act No. 82-629 or Plaintiffs’ Plan B.